DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 04/07/2022 has been entered. No claims have been amended. No additional claims have been added or cancelled. Claims 6-8 and 15-19 remain withdrawn due to a restriction/election requirement.
	Accordingly, claims 1, 3, 5-9, 12-13, and 15-19 are pending with claims 1, 3, 5, 9, and 12-13 under examination.
Declaration of Michimasa Okubo, named co-inventor, under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 04/07/2022 is sufficient to overcome the rejection of claims 1, 3, 5, 9, and 12-13 based upon § 103, with particular attention to Ritchart and van der Zel. However, a new rejection is made under different teachings and considerations of Shima in combination with Ritchart.
Specifically, paragraph 11 states that the bulk susceptibility of the proposed combination/modification of Shima is -1 ppm, which is significantly outside of the claimed range of -13 ppm to -5 ppm.
However, the 103 rejection over Shima and the new reference are maintained.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
	The applicant’s arguments on pages 7-13 regarding “inherency” are not found persuasive. The previous rejections were not based on inherency as alleged by the applicant. Nowhere in the rejections was any mention of inherency, as the rejections were based on obviousness: [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01). Thus, the applicant’s attempts to recast the office action’s position into an inherency position are not persuasive.
	A prima facie case of obviousness based on overlapping ranges, amounts, and proportions can be rebutted by A) showing that the range is critical; B) showing that the prior art teaches away; C) showing that the claimed parameter was not recognized as “result-effective”; and/or D) showing that a claimed parameter is disclosed in a very broad range in prior art (MPEP 2144.05 III.).
	The declaration filed 09/08/2021 was sufficient to overcome the prima facie case of obviousness based on overlapping ranges. However, the 09/08/2021 declaration was insufficient to overcome the prima facie case of obviousness as a whole because the ranges remained close enough such that a prima facie case of obviousness existed based on close, but not overlapping ranges. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 
    PNG
    media_image1.png
    643
    1118
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    643
    1118
    media_image2.png
    Greyscale
(Fed. Cir. 1986) (MPEP 716.02).
As can be seen from the plots of the applicant’s data above, the provided data is insufficient to conclude that the claimed ranges are critical or that they achieve unexpected results. Three data points (or four, including the fourth point provided in the declarations) is insufficient to establish a data trend that would suggest to a POSITA that the claimed ranges are critical, particularly in view of the fact that only one of the data points is actually within the applicant’s claimed range (standard dev. of 0.081 µm at 500°C provided in Table 2 of spec). With regard to the first plot which only contains three data points, three data points is insufficient to establish unexpected results because three data points can produce a trendline model with 100% accuracy (hence why the R2 value is equal to 1, wherein 1 is demonstrative of a perfect correlation), and is therefore not reflective of an actual trend of data. With regard to the second plot which contains the fourth data point provided by the declaration, the resulting trendline still has an R2 value of 0.9093, which is still significantly close to a value of “1” absent evidence to suggest otherwise. A high R2 value of 0.9093 (or 1) is indicative of expected results because the data is predictable based on an established trendline. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
	The most recent declaration filed 04/07/2022 presented an additional piece of data missing from the 09/08/2021 rejection – the bulk susceptibility of the modified alloy – to overcome the obviousness rejection set forth in the 12/07/2021, with particular attention to the van der Zel and Ritchart secondary references. However, the rejection is maintained under 103 as being rejected under different teachings and considerations of Shima and Ritchart. As discussed in the 04/07/2022 declaration above, the bulk susceptibility from the resultant combination of Shima with van der Zel and Ritchart would be -1 ppm; despite Shima teaching a bulk susceptibility of -13 ppm to -5 ppm, the proposed modification to Shima with van der Zel and Ritchart would change the bulk susceptibility to -1 ppm as demonstrated by the data presented in the 04/07/2022 declaration. Thus, the resulting -1 ppm data point alone is sufficient to overcome the prima facie case of obviousness based on close, but not overlapping ranges, in view of -1 ppm not being close to the range of -13 ppm to -5 ppm.
	However, as discussed in the updated § 103 rejection, upon further search and consideration of the data made of record, the claims remain obvious.
Claim Objections
Claims 9 and 12 are objected to because of the following informalities:
Claim 9 is objected to as being dependent upon a rejected base claim.
Claims 9 and 12 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 3 and 5, respectively. With regard to claim 9, in view of the subject matter of cancelled-claim 2 being previously incorporated into independent claim 1, and presumably claim 9 being intended to be dependent from claim 1, claim 9 has been interpreted as being dependent from claim 1 for the sake of compact prosecution. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). To be clear, the claims stand rejected under § 103. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP5582484B1; of record, US 20170029927 A1 cited for translation) in view of Ritchart et al (US 4994069 A; of record).
Regarding claim 1:
Shima discloses the following:
“a medical alloy comprising an Au-Pt alloy, comprising a Pt concentration of 24% by mass or more and less than 34% by mass, the balance being Au, and an α phase matrix at least having a Pt concentration higher than that of the α phase. The Pt-rich phase is made of an Au—Pt alloy having a Pt concentration of 1.2 to 3.8 times the Pt concentration of the α phase, and has an arbitrary cross section” [Abstract], and that the magnetic susceptibility is -13 to -5 ppm [0008], which meets the claimed bulk susceptibility of -13 to -5 ppm. Shima further discloses that the alloy is to be used for an embolization coil [0002], meeting the claimed “wherein the embolization coil has a spiral primary coil shape”, made from a wire [0049], which meets the claimed “wire material”. Although not explicitly stated, the most common shape for a coil is a spiral as “coil” and “spiral” are generally synonymous with one another. Thus, it is prima facie expected that the coil shape of Shima’s embolization coil is a spiral. In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a spiral shape for the primary coil shape, in view of “coils” being most commonly interpreted in the art as being in a spiral shape.
With regard to the limitation of  “wherein in a material structure of a transverse cross-section of the wire material there are a plurality of crystal particles with diameters where the average diameter of the crystal particles measured by a linear intercept method is 0.20 µm or more and 0.35 µm or less, and the standard deviation of the crystal particles' diameters is 0.025 μm or more and 0.085 μm or less”, it is prima facie expected that these features are present in view of Shima teaching the same composition, magnetic properties, and form factor, with particular attention to the magnetic property of bulk susceptibility. The bulk susceptibility is a function of not only the composition, but also the microstructural features of a metal or alloy. Thus, in view of the bulk susceptibility of Shima being identical to the claimed bulk susceptibility, which is characteristic of the composition and microstructure (microstructure being, for example, grain size/shape characteristics), it is prima facie expected that the alloy of Shima possesses the claimed crystal particle diameter limitations of “wherein in a material structure of a transverse cross-section of the wire material there are a plurality of crystal particles with diameters where the average diameter of the crystal particles measured by a linear intercept method is 0.20 µm or more and 0.35 µm or less, and the standard deviation of the crystal particles' diameters is 0.025 μm or more and 0.085 μm or less” absent evidence to suggest otherwise.
Shima does not explicitly teach the limitations of “the embolization coil has […] a secondary coil shape, and wherein the embolization coil’s secondary coil shape has an inner diameter D1 when the embolization coil is loaded to a 1.2mm diameter core bar and an inner diameter D-2 when unloaded from the core bar, the embolization coil has an inner-diameter return rate (KD) of 50% or less, which is represented by the following formula: KD (%) = ((D2 – D1)/D1) × 100.” 
However, as discussed above, the embolization coil having a “primary coil shape” of a spiral is obvious; a spiral shape inherently has an inner diameter – this inner diameter would correspond to the claimed “inner diameter D2” in view of a spiral in its natural state being unloaded/unstressed. The inner-diameter return rate limitation characterized by KD, in summary, means that the diameter of the unloaded coil’s diameter is greater by only 50% or less than the coil when it is loaded onto a 1.2mm diameter core bar (i.e. diameter is larger when unloaded than when loaded). In view of the claim language being a contingent limitation (“when the embolization coil is loaded…”), in the interest of clarity it is noted that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (MPEP 2111.04 II.). 
Therefore, with respect to Shima who teaches all the other limitations of the claim in view of the product of Shima otherwise being identical to the claimed product, the limitation of “wherein the embolization coil’s secondary coil shape has an inner diameter D1 when the embolization coil is loaded to a 1.2mm diameter core bar and an inner diameter D-2 when unloaded from the core bar, the embolization coil has an inner-diameter return rate (KD) of 50% or less, which is represented by the following formula: KD (%) = ((D2 – D1)/D1) × 100” is essentially a limitation that is claiming the size and shape (such as number of coil windings per unit length, and wire diameter) of the unloaded coil (coil in its natural state), because the material itself is ultimately what determines the return rate characteristics.
However, Shima is silent regarding the diameter of the core bar for the contingent limitation, or the return rate percentage.
Ritchart discloses a vaso-occlusion coil and method (Abstract). In one embodiment, the coil/wire is formed into a winding which has a spiral shape (col. 3, lines 10-13), which meets the claimed “spiral primary coil shape”. Constructing the coil/wire includes using a platinum, tungsten, or gold thread (col. 4, lines 45-49), and wrapping the thread around a spinning mandrel to yield a coil with a minimum helical pitch (i.e. close-packed). The mandrel (which meets the claimed “core bar”) has a diameter of between 5-25 mils, yielding a coil wire whose outer diameter is between about 10-30 mils. With regard to the limitation of “the embolization coil’s secondary coil shape”, the claimed D1 corresponds to the mandrel diameter of Ritchart, because the diameter inner diameter of the coil thread is the same diameter at the outer diameter of the mandrel when the thread is being spun onto the mandrel. The claimed D2 corresponds to the outer diameter of 10-30 mils, because this diameter is the diameter of the coil once the coil is removed from the mandrel (i.e. “core bar”).
	The resulting range of KD values would be (30-25)/25 to (10-5)/5, or about 20-100%, which overlaps with the claimed range of 50% or less. Ritchart also discusses using smaller diameter mandrels for smaller blood vessels, such as vessels having a diameter of 0.5-2 mm (col. 5, lines 1-10), which overlaps with the claimed core bar diameter of 1.2 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Ritchart also discusses that the diameter in the relaxed condition is about the same diameter as that of the vessel, and the wire, in the stretched condition (Abstract). Thus, it is clear that maintaining the diameter and minimizing the increase of the coil’s diameter during the manufacturing process is obvious, in order to ensure that the vaso-occlusion coil fits properly in its intended blood vessel.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shima to choose a core bar diameter, such as a diameter of 0.5-2 mm, in order to predictably create an embolization coil that is sized accordingly for a blood vessel intended to be occluded.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In view of the return rate being a function of the composition and microstructure as well as the coil’s spiral characteristics, choosing a core bar/mandrel diameter of 1.2 mm is simply a matter of choosing a blood vessel to be occluded, that has a diameter of, or close to, 1.2 mm. With regard to the return rate of 50% or less, this is characteristic of the material property; as discussed above, in view of the material of Shima being identical to the claimed material (due to the identical composition and bulk susceptibility – and therefore, prima facie the average crystal grain diameter and its accompanying standard deviation as well), and in view of Ritchart teaching that it is known that unloading the coil from the mandrel/core bar results in an increase in diameter of 20-100%, it would have been obvious to choose a secondary coil shape, which has a desired diameter of no greater than 50% as compared to the coil when it is on the mandrel/core bar. It would only require no more than routine experimentation to ascertain the required coil size/shape and return rate, from the blood vessel to be occluded.
Regarding claims 3 and 9:
Shima, and Ritchart teach the embolization coil as applied to claim 1 above.
In view of Shima’s alloy composition and properties being substantially identical as discussed in the rejection of claim 1 above, it is prima facie expected that the alloy of Shima possesses the claimed tensile strength of 800 MPa.

Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shima in view of Ritchart, as applied to claims 1 and 3 above, and further in view of Iwata et al. (US 20050267494 A1; of record).
Regarding claims 5 and 12-13:
Shima and Ritchart teach the embolization coil as applied to claims 1 and 3 above.
Shima and Ritchart are silent regarding the wire diameter being 10-100 µm.
Iwata discloses an embolization device to be place in a vessel cavity [Abstract], wherein the embolization device comprises an embolization coil [0004], and wherein the embolization coil comprises a metal/alloy wire comprising any of platinum, gold, silver, and tantalum in an amount of 80% or more [0022].
The wire constituting the embolization coil has a diameter 7 [0032 and Fig. 2]; the diameter 7 of coil 6 is appropriately determined according to the properties of the vessel cavity in vivo to be embolized, and is preferably about 0.02-0.15 mm (20-150 µm) [0057], which overlaps with the claimed range of 10-100 µm.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Shima in view of Ritchart with the wire diameter of Iwata, as doing so would allow for properly sizing an embolization device to embolize a vessel cavity in vivo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735